Patents.- — On July 10, 1961, the court, in Docket Nos. 213-57 and 365-62, held plaintiff’s patent No. 2,676,586 valid and infringed by the Government’s unauthorized use of the invention disclosed therein (155 Ct. Cl. 193, 292 F. 2d 918). On February 17,1967, the court awarded judgment hi favor of plaintiff in the amount of $262,924.19 (178 Ct. Cl. 654, 372 F. 2d 508); by order of the court dated October 9,1967, the award included “a sum computed thereon at the rate of four percent (4%) per annum from February 17, 1967, to the date of payment as part of reasonable and entire compensation” (181 Ct. Cl. 1208). On November 18, 1968, plaintiff filed another petition seeking additional compensation for the unauthorized use and manufacture by the Government of the invention disclosed and claimed in said patent. This case (Docket 348-68) comes before the court on a stipulation of the parties filed June 24, 1970. The stipulation states that a written offer to sell and assign patent 2,676,586 *958to the United States was submitted by plaintiff to the Attorney General and was duly accepted on behalf of defendant. Plaintiff has agreed to accept the sum of $99,999 to sell and assign to the United States all his right, title, and interest in and to said patent, as set forth in an assignment executed concurrently with the stipulation, in full settlement of all claims set forth in the petition; the parties have agreed to entry of judgment in the said amount. On July 2, 1970 the court ordered that judgment be entered for plaintiff for $99,999.